Citation Nr: 0420701	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-02 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1966 to July 1976.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's left knee disability is manifested by 
complaints of pain, swelling, locking, buckling, and 
weakness.  He has marked instability in the left knee.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for a left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, in addition to correspondence to the 
appellant, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  In this regard, in 
August 2002, the RO contacted the veteran and notified him of 
the evidence needed to establish entitlement to the benefits 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what she could do to 
help with her claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board finds, therefore, that such 
documents are essentially in compliance with VA's revised 
notice requirements.  The Board finds that VA does not have 
any further outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, private records of 
treatment, and VA examination reports.  The veteran has been 
examined by VA in conjunction with this claim.  The Board is 
not aware of any additional relevant evidence, which is 
available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Accordingly, the Board concludes that remanding the 
claim for additional development under the new statute and 
regulations is not necessary, and reviewing the claim without 
remanding is not prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

The veteran's rating for his left knee disability was 
increased from 10 percent to 20 percent during the course of 
this appeal.  The veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded. AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In a January 2001, letter from a private examiner, it was 
noted that the veteran was a patient whose left knee had 
become more deformed and was retaining fluid.  It was 
reported that this was affecting his employment which 
requires him to be on his feet for most of his eight-hour 
shift.  

On VA examination in March 2001, the veteran complained of 
left knee instability, pain, and a grinding sensation, as 
well as weakness, stiffness, swelling, giving way, 
fatigability and lack of endurance.  He reported having 
flare-ups daily.  Examination showed lateral laxity and 
visible lateral deviation of the left knee.  It was reported 
that he works as a correctional officer and has to walk on 
concrete floors and do prolonged walking or standing.  It was 
noted that he had well developed quadriceps muscles.  Motion 
of the left knee was from 0 to 115 degrees, with pain at 85 
degrees.  There was lateral laxity.  The left knee was 47 cm. 
in diameter compared with 38 cm. for the right knee.  X-rays 
showed moderate to marked degenerative changes of the knee.  
The pertinent diagnoses were:degenerative joint disease, left 
knee; left knee post-traumatic injury; status post left knee 
medial meniscectomy; and post-traumatic arthritis, left knee.  

In December 2001, the RO increased the veteran's rating from 
20 percent to 30 percent disabling.  

Private medical records show that in a note written in 
January 2002, an examiner noted that the veteran has severe 
degenerative joint disease of the knees.  In April 2002, it 
was noted that the veteran complained of bilateral knee pain.  
He was reported to have an antalgic gain on the left side 
with significant genu varum and postural abnormalities.  A 
May 2002 report shows that treatment for the veteran had 
begun in April 2002 for bilateral knee pain.  It was reported 
that the left knee continued to have deformity.  Motion was 
from -6 to 120 degrees.  

In January 2003, the RO recharacterized the veteran's left 
knee disability.  It assigned a 20 percent rating for the 
veteran's status post medial meniscetomy of the left knee and 
a 10 percent rating for degenerative joint disease of the 
left knee.  

The veteran was examined by VA in March 2003.  The claims 
file was reviewed.  The veteran reported that he trips 
occasionally because his foot drags.  He noted increasing 
pain, and increased swelling with locking and buckling of the 
knee even when wearing a brace on the left knee.  He noted 
having difficulty using stairs, ladders, bending, twisting 
and stooping.  Examination shows the veteran has a marked 
antalgic gait with noted guarding and some hopping to 
compensate for severely hypertrophied left knee.  It was 
noted that he had marked difficulty getting on and off the 
examination table.  There was marked swelling and 
degenerative changes in the left knee were grossly apparent.  
The left knee measured 18.5 inches and the right knee 
measured 16.75 inches.  Mild effusion was noted, as was 
marked crepitus with tenderness to palpation.  The left knee 
was noted to be very unstable.  Motion was from5 to 105 
degrees with pain at 65 degrees. Walking on his toes and on 
his heels showed marked instability.  The diagnosis was, 
severely hypertrophied left knee, status post medial meniscus 
repair 35 years ago.  

The veteran's knee disability is rated under Diagnostic Code 
5257, in which the rating criteria discuss "recurrent 
subluxation and lateral instability," in terms of whether 
such findings are slight, moderate, or large.  For knee 
impairment involving recurrent subluxation or lateral 
instability, a 30 percent evaluation is assigned when the 
condition is severe, a 20 percent evaluation is assigned if 
the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  

The Board finds that the veteran's left knee disability more 
nearly approximates the criteria representing severe 
impairment of the left knee, and therefore a 30 percent 
rating under DC 5257 is warranted.  The veteran has 
documented instability of the left knee that has been 
described as marked on VA examination.  In addition he has 
been found to have deformity of the left knee, visible 
lateral deviation, an antalgic gait, marked swelling and 
marked crepitus.  When looking at the evidence in its 
totality, the Board finds that the manifestations of the 
veteran's left knee disability more nearly approximate the 
criteria for a 30 percent evaluation representing severe 
impairment.  

The Board has considered whether the appellant's left knee 
disability can be assigned an evaluation greater 30 percent 
under any other potentially applicable code, since the 30 
percent granted is the maximum allowable under DC 5257.  

The Board first notes that normal flexion is to 140 degrees 
and normal extension is to 0 degrees. 38 C.F.R. § 4.71, Plate 
II (2003).  Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when the 
limitation is to 15 degrees, and a 10 percent when the 
limitation is to 10 degrees.  38 C.F.R. § 4.71a.  At no time 
during the appeal period has motion of the veteran's left 
knee approached that necessary for a rating beyond 30 
percent.  
Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59.  Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations. 38 C.F.R. § 4.45.

While the appellant complains of pain in his left knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 30 percent 
evaluation now granted.  The evidence of record does not 
document any objective findings that would support a finding 
of additional functional disability not contemplated by the 
rating assigned which is the maximum under that code.  The 
Board need not consider whether a separate evaluation may be 
assigned for disability of the appellant's left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), and Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995).   It is noted that the veteran has been assigned a 
separate 10 percent rating for arthritis by the RO.   

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2003), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2003).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran is currently 
employed, and that the record does not show that he has been 
hospitalized frequently due to his left knee.  Thus, as is 
apparent from the foregoing discussion, it cannot be said 
that the schedular rating criteria are inadequate in this 
instance. 




ORDER

An increased evaluation for a left knee disability to 30 
percent is granted, subject to controlling regulations 
governing the payment of monetary benefits.   



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



